TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00043-CV


                                Richard C. Carter, Appellant

                                              v.

               Raymond Leroy Eiser and Tamara Bauman Eiser, Appellees


               FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
NO. 423-8266, THE HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Richard C. Carter has filed an unopposed motion to dismiss his appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: March 10, 2022